DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30, 31, 34-36 and 41-51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2008/0010958 to Fester et al. (Fester hereinafter).
Regarding claim 30, Fester teaches a flow generator (10), comprising: a housing (14) including an inlet chamber (24) having an air flow inlet (outer surface of volume 24) configured to allow air to enter the housing, and the housing further comprising an air flow outlet; a blower (motor/fan unit, see paragraph 35) provided to the housing and structured to generate a flow of pressurized breathable air; and a removable air filter cartridge (12) provided to the air flow inlet to filter air drawn into the housing by the blower, the removable air filter cartridge including a cartridge body (18) and a filter media (20) supported by the cartridge body, the cartridge body removably retained within the air flow inlet of the inlet chamber of the housing to allow removal, replacement and/or cleaning of the filter media, wherein the cartridge body includes an arcuate-shaped air directing wall (30 and/or 45) oriented to face the filter media when installed that provides a generally concave outward facing surface to direct airflow away from a blower inlet of the blower, and wherein the filter media is at least partially supported on the generally concave surface of the arcuate-shaped air directing wall (see e.g. Figs. 18, 19).  Regarding the limitation of delivery to a patient, the examiner notes that this limitation relates to the intended use of the apparatus, and as such does not patentably distinguish the claimed invention from Fester.  Furthermore, configuration to connect to an air tube which is not positively claimed is sufficiently broad as to read on securing such a tube to the outlet with adhesive tape (i.e. fluid communication and connecting structure are not claimed).
Regarding claim 31, Fester teaches that the cartridge body includes a grill-like front portion (142) or grate that defines inlet openings into the removable air filter cartridge.
Regarding claim 34, Fester teaches a plurality of vanes (45) that act as manifolds to reduce turbulence.
Regarding claim 35, Fester teaches that the cartridge body includes an elongated ridge (158) along one end wall adapted to interlock or otherwise engage along one side of the air flow inlet, and an elongated clip arm (148) along the other end wall adapted to interlock or otherwise engage the other side of the air flow inlet with a snap fit.
Regarding claim 36, Fester teaches that the cartridge body includes a pull-tab (110) structured to allow a user to remove the removable air filter cartridge from the housing.
Regarding claim 41, Fester teaches a separate and distinct cartridge body (12).
Regarding claim 42, Fester teaches that the plurality of air directing vanes (45) protrude outwardly from the arcuate-shaped air directing wall and the generally concave surface thereof (see Fig. 3).
Regarding claim 43, Fester teaches that the arcuate-shaped air directing wall comprises a solid cross-section without any openings through its thickness.
Regarding claim 44, Fester teaches that the cartridge body comprises an integral one-piece construction including a front portion (22) and a rear portion (18) assembled into a single piece, and wherein the front portion comprises a plurality of inlet openings (at 142) configured to allow air to enter cartridge body and the rear portion comprises the arcuate-shaped air directing wall.
Regarding claim 45, Fester teaches that the front portion comprises a plurality of spaced-apart walls (142) that form the plurality of inlet openings, and the filter media is at least partially supported on the plurality of spaced-apart walls.
Regarding claim 46, Fester teaches that the cartridge body further comprises end walls (e.g. 118), and wherein the plurality of spaced-apart walls, the arcuate-shaped air directing wall, and the end walls form a cavity (receiving 88) to receive the filter media.
Regarding claim 47, Fester teaches that the filter media includes a first side and a second side opposite the first side with respect to a thickness of the filter media, and wherein the first side (right in Fig. 18) is arranged to face the plurality of inlet openings and the second side (left in Fig. 18) is arranged to face the arcuate-shaped air directing wall.
Regarding claim 48, Fester teaches that the first side is in contact with a plurality of spaced-apart walls (103) that form the plurality of inlet openings.
Regarding claim 49, Fester teaches that the filter media (20, 88) is arranged to cover the plurality of inlet openings so that an axis of each of the plurality of inlet openings passes through a thickness of the filter media.
Regarding claim 50, Fester teaches that the arcuate-shaped air directing wall is arranged so that an axis of each of the plurality of inlet openings passes through a thickness of the arcuate-shaped air directing wall, as shown in Fig. 3.
Regarding claim 51, as shown in Fig. 3, the arcuate-shaped air directing wall forms a rear wall of the cartridge body, which further includes sidewalls (38, 52) forming a cavity (36) configured to receive the filter media therein and further comprising structure to retain the cartridge therein, such structure at least constituting the walls themselves which laterally and vertically retain the cartridge.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fester.
Regarding claim 37, Fester teaches that the radius of curvature is approximately 10 times the recited range of thickness and that the thickness is approximately one tenth of that radius, which would lead one of ordinary skill in the art to the conclusion that Fester teaches a filter of generally the same size as those claimed.  Accordingly, the teachings of Fester render the claimed range obvious, as it represents no difference in kind from what is shown in the prior art. See MPEP 2144.05.
Regarding claim 38, Fester teaches only one air inlet with a filter.  However, it has been held that the mere duplication of parts is not sufficient to warrant a conclusion of non-obviousness.  See MPEP 2144.04.
Regarding claim 39, Fester teaches an inlet at one corner of the blower, and it would have been obvious as a matter of accessibility to provide another as discussed above at a distinct location such as another corner.  At most this represents the mere rearrangement of parts (see MPEP 2144.05).

Claims 30 and 52-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2009/0007912 to Lindell et al. (Lindell hereinafter) in view of Fester.
Regarding claim 30, Lindell teaches a flow generator (1) for generating a flow of pressurized, breathable air to a patient (2) via a tube (38), comprising: a housing (16) including an air flow inlet (41) and an air flow outlet (34); a blower (10) provided to the housing and structured to generate a flow of pressurized breathable air; and an air filter cartridge (4) provided to the air flow inlet to filter air drawn into the housing by the blower, the air filter cartridge including a cartridge body (4, 22) and a filter media (28) supported by the cartridge body, wherein the cartridge body includes structure (49, 52, 64) to direct airflow away from a blower inlet of the blower.  Lindell does not teach the further structure of the removable air filter of claim 30.  Fester teaches another flow generator generally, and particularly teaches a removable air filter cartridge (12) provided to the air flow inlet to filter air drawn into the housing by the blower, the removable air filter cartridge including a cartridge body (18) and a filter media (20) supported by the cartridge body, the cartridge body removably retained within the air flow inlet of the inlet chamber of the housing to allow removal, replacement and/or cleaning of the filter media, wherein the cartridge body includes an arcuate-shaped air directing wall (30 and/or 45) that provides a generally concave outward facing surface to direct airflow away from a blower inlet of the blower, and wherein the filter media is at least partially supported on the generally concave surface of the arcuate-shaped air directing wall (see e.g. Figs. 18, 19).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the filter of Lindell with a filter as taught by Fester in order to allow removal, replacement, and/or cleaning of the filter.
Regarding claim 52, Lindell teaches a blower chamber (10) with an opening (94) which allows air to pass from the filter (including the inlet chamber) to the blower chamber via a blower inlet (78).
Regarding claim 53, Lindell teaches a blower outlet (98) and blower chamber opening (18).
Regarding claim 54, Lindell teaches that the blower inlet is arranged to face a lower wall of the housing (4) and that the air flows away (horizontally) from the filter, not toward the wall.  It would have been obvious to orient the flow guiding features of Fester so as to guide flow in the direction taught by Lindell in order to prevent pressure losses in the system.
Regarding claim 55, Lindell teaches that the air flow inlet (41) and outlet (34) are on opposite sides of the housing (4).
Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.
With respect to the argument that Fester does not teach delivery to a patient, the examiner notes that these limitations are to the intended use of the apparatus.  The examiner holds that these limitations do not meaningfully limit the scope of the claimed invention.  However, nonetheless, the examiner also cites to Lindell, which does teach an apparatus of the argued type.  Accordingly, the examiner is not persuaded that the argued limitations are non-obvious in view of the prior art.
Regarding the concave surface of Fester, the examiner disagrees with applicant’s contention that the limitation is missing therein.  In particular, the wall 30 is concave with respect to the filter element as shown in Fig. 3.  That is, from end 40 to opposite end 46, the wall curves such that its edges bend toward the filter element, and are thus considered to be concave.  Furthermore, each wall (45) has a central notch which is concave with respect to the filter as well.  Accordingly, either element is sufficient to teach the claimed wall.
Regarding the support of the filter on the arcuate shaped air directing wall, the applicant argues that the filter is supported by the stepped wall (56).  However, the examiner notes that the wall (30) is adjacent and adjoining thereto, as shown in Fig. 18, and therefore, the filter is also supported on the end surface of the wall (30).  Additionally, as shown in Fig. 3, the walls (45) are also at the same location and are considered to support the filter as well.  
In view of the above, the examiner maintains that the claimed invention is anticipated or rendered obvious by the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 September 2022